OFI Global Asset Management, Inc. Two World Financial Center 225 Liberty Street, 11 th Floor New York, New York 10281-1008 July 8, 2014 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC, 20549 Re: Oppenheimer Main Street Mid Cap Fund ® (333-78269; 811-09333) Amendment to File XBRL Data To the Securities and Exchange Commission: An electronic ("EDGAR") filing is transmitted herewith pursuant to the Securities Act of 1933, as amended (the "Securities Act"), and the Investment Company Act of 1940, as amended (the "Investment Company Act"), on behalf of Oppenheimer Main Street Mid Cap Fund (the "Registrant"). This filing includes Post-Effective Amendment No. 28 under the Securities Act and Amendment No. 29 under the Investment Company Act to the Registrant’s Registration Statement on Form N-1A. This Post-Effective Amendment is filed for the sole purpose of submitting XBRL data related to the risk/return information provided in Post-Effective Amendment No. 27. The Securities and Exchange Commission Staff is requested to address any comments or questions you may have on this filing to: Edward Gizzi Vice President & Associate Counsel OFI Global Asset Management, Inc.
